Exhibit 10.1 SUBLEASE between NATIONAL FINANCIAL PARTNERS CORP., Sublessor and KEEFE, BRUYETTE& WOODS, INC., Subtenant SUBLEASED PREMISES: Entire 11th Floor 787 Seventh Avenue New York, New York 10019 DATED: August31, 2007 SUBLEASE THIS SUBLEASE, dated as of this 31st day of August, 2007, between NATIONAL FINANCIAL PARTNERS CORP., a Delaware corporation (“Sublessor”), having an office at 787 Seventh Avenue, New York, New York 10019, and KEEFE, BRUYETTE& WOODS, INC., a New York corporation (“Subtenant”), having an office at 787 Seventh Avenue, New York, New York 10019. WITNESSETH: WHEREAS, Sublessor is the tenant under that certain Agreement of Lease (the “Prime Lease”), dated September9, 2004, between The Equitable Life Assurance Society of the United States and ELAS Securities Acquisition Corp. (collectively, “Prime Landlord”), as landlord, and National Financial Partners Corp., as tenant, for all of the rentable space on the 11th floor (the “Premises”) of the building (the “Building”) located at 787 Seventh Avenue, New York, New York; WHEREAS, a true and complete copy of the Prime Lease (with certain numbers, dollar amounts, percentages and other sections that are not relevant to Subtenant blackened out) has been heretofore delivered to Subtenant and is attached hereto as Exhibit A; and WHEREAS, Sublessor and Subtenant are desirous of entering into a sublease for the entire Premises demised to Sublessor pursuant to the Prime Lease, as shown on Exhibit B attached hereto (the “Subleased Premises”). 2 NOW, THEREFORE, in consideration of the mutual covenants herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto mutually covenant and agree as follows: 1. Demise of Subleased Premises. Sublessor hereby subleases and demises the Subleased Premises to Subtenant, and Subtenant hereby hires and subleases the Subleased Premises from Sublessor, for the term herein stated, for the rent herein reserved, and upon and subject to the covenants, agreements, terms, conditions, and provisions hereinafter set forth. 2.
